t c memo united_states tax_court gregory keith wade petitioner v commissioner of internal revenue respondent docket no filed date gregory keith wade pro_se paul b burns for respondent memorandum opinion wolfe special_trial_judge this matter is before the court on respondent's motion to dismiss for lack of jurisdiction respondent contends that this court lacks jurisdiction because the petition was not filed within the applicable 90-day period after mailing of the deficiency_notice as required by sec_6213 and sec_7502 petitioner objects to respondent's motion to dismiss for lack of jurisdiction and contends that he should be allowed days from the date of mailing of the deficiency_notice to file his petition with this court because he was outside of the united_states on the day the notice_of_deficiency was issued on date respondent sent a notice_of_deficiency for the taxable_year to petitioner at his last_known_address on date days after the notice_of_deficiency was sent petitioner filed with this court his petition contesting the addition_to_tax under sec_6651 and the accuracy-related_penalty under sec_6662 petitioner resided in san clemente california when his petition was filed during the hearing the parties agreed to an oral stipulation of facts which was read into the record and incorporated by this reference subsequent to the hearing the parties submitted an additional stipulation of facts and attached exhibits that are also incorporated by this reference this court's jurisdiction is strictly limited by statute and unless a petition is filed within the time prescribed by statute we lack jurisdiction and must dismiss the case 46_tc_499 for the all section references are to the internal_revenue_code in effect for the tax_year in issue unless otherwise indicated reasons discussed below we deny respondent's motion to dismiss for lack of jurisdiction generally a petition must be filed within days after the notice_of_deficiency is mailed to a taxpayer within the united_states sec_6213 sec_7502 93_tc_22 if the notice_of_deficiency is addressed to a person outside the united_states the taxpayer ha sec_150 days to file a petition sec_6213 the statute states in pertinent part sec_6213 time for filing petition and restriction on assessment --within days or days if the notice is addressed to a person outside the united_states after the notice_of_deficiency authorized in sec_6212 is mailed not counting saturday sunday or a legal_holiday in the district of columbia as the last day the taxpayer may file a petition with the tax_court for a redetermination of the deficiency the 90-day period for filing with this court expired on tuesday date which was not a legal_holiday in the district of columbia the envelope in which the petition was mailed bore a legible united_states postmark of date exactly days after the mailing of the notice_of_deficiency sec_7502 this court received and filed petitioner's petition on date respondent concedes that if the longer period is applicable petitioner has satisfied the 150-day requirement for filing a notice_of_deficiency pursuant to sec_6213 and sec_7502 our jurisdiction therefore depends on whether petitioner was entitled to file his petition within days after the notice_of_deficiency was mailed this court has determined that the 150-day period applies not only to persons who are outside of the united_states on some settled business and residential basis but also to persons who are temporarily absent from the country 76_tc_228 in addition the taxpayer's absence from the country must result in delayed receipt of the deficiency_notice 68_tc_779 in levy v commissioner supra the taxpayers left their home in chicago for a vacation in jamaica on the same day that the notice_of_deficiency was mailed to them the taxpayers returned to their home days later at which time they received the notice_of_deficiency in holding that the 150-day period applied this court found that the full 90-day period for reviewing their position and determining their options was not available to the taxpayers and it was this precise hardship which occasioned the drafters to allow days for a response where the taxpayer is abroad id pincite the evidence in this case establishes that petitioner departed on korean airlines flight number from los angeles california to seoul south korea on date the day the notice_of_deficiency was issued prior to his departure from the united_states petitioner put his mail delivery on hold at his local post office petitioner arrived in the philippines his destination on this journey on date on date petitioner left the philippines and returned directly to the united_states subsequently petitioner picked up the notice_of_deficiency at his local post office on date petitioner was temporarily absent from the united_states and was delayed approximately day sec_2 in receiving the notice_of_deficiency see 33_tc_667 petitioner did not have the full 90-day period for considering the matter after the mailing of the deficiency_notice and as noted above in accordance with the purpose of the statute as well as the terms of sec_6213 the 150-day period is applicable here see levy v commissioner supra pincite respondent's argument that petitioner had sufficient time to file the notice_of_deficiency within the 90-day period after his return to the united_states and therefore is not eligible for the extended 150-day period is unpersuasive under the circumstances here petitioner's absence from the united_states was not an ephemeral one a weekend trip and consequently the practical test set forth 76_tc_963 is inapplicable here accordingly petitioner is entitled to avail himself of the 150-day filing period respondent's motion is denied an appropriate order will be issued petitioner returned to the united state sec_15 days after the notice_of_deficiency was mailed but acting reasonably under the circumstances of his lengthy travel did not pick up his mail at the post office until days after the mailing of the notice
